EVERETT, Chief Judge
(concurring):
Appellant knew that Marcella, the victim, had ingested heroin before and that he was so unsteady that he needed assistance in making a further intravenous injection. Under these circumstances a reasonable man would have realized that Marcella was risking an overdose of heroin, which could be fatal. Under Article 119(b)(1) of the Uniform Code of Military Justice, 10 U.S.C. § 919(b)(1), the foreseeability of death can adequately support criminal liability for involuntary manslaughter even if an accused did not, in fact, foresee a fatal outcome. Therefore, here the plea of guilty was provident.
According to his admissions during the providence inquiry, appellant would be liable as an aider and abetter for Marcella’s wrongful use of heroin, which is an offense under Article 134. It is arguable that this wrongful use is “an offense ... directly affecting the person” for purposes of Article 119(b)(2). On this premise, appellant’s admissions clearly established his guilt of involuntary manslaughter under the rationale of United States v. Moglia, 3 M.J. 216 (C.M.A.1977), which held that an accused could be convicted of involuntary manslaughter under Article 119(b)(2) because of his transfer of heroin to the deceased. If appellant’s answers during the providence inquiry established that he was guilty of *146involuntary manslaughter under 119(b)(2), rather than under Article 119(b)(1), this would not require setting aside his plea of guilty. United States v. Felty, 12 M.J. 438 (C.M.A.1982).